Citation Nr: 9902087	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  94-06 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
condition.

2.  Entitlement to service connection for a right knee 
condition.

3.  Entitlement to service connection for a left knee 
condition.

4.  Entitlement to service connection for a right ankle 
condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from June 1990 to 
July 1992.

This matter came before the Board of Veterans Appeals 
(hereinafter the Board) on appeal from a February 1992 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in St. Petersburg, Florida, that denied 
entitlement to service connection for disabilities of the 
left shoulder, both knees, and right ankle.  The decision 
also denied an increased evaluation for otitis media and 
externa, along with hearing loss of the right ear.  

In February 1996, the Board granted the veterans request for 
an increased evaluation for otitis media and externa, but 
denied his petition for a compensable evaluation for right 
ear hearing loss.  It was also adjudged that additional 
information was needed concerning his claim for entitlement 
to service connection for conditions of the knees, left 
shoulder, and right ankle.  Thus, in February 1996, the claim 
was remanded for additional development.  It has since been 
returned to the Board for final adjudication.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran originally averred that his disabilities of the 
knees, left shoulder, and right ankle were incurred while in 
service.  He maintained that he still suffered from those 
four disabilities and that he should be awarded VA benefits 
therefor.  Thus, he asked that the Board reverse the ROs 
decision that denied entitlement to service connection for 
the claimed disabilities.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veterans 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veterans claim for 
entitlement to service connection for a left shoulder 
condition, disabilities of the knees, and a right ankle 
condition is not well-grounded, and the claim is denied.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veterans appeal has been obtained by the 
agency of original jurisdiction.

2.  While in service, the veteran received treatment for pain 
in the right ankle.  He was also treated for bilateral 
shoulder and knee pain.  He was subsequently discharged, in 
part, as a result of his shoulder and knee conditions.

3.  Medical evidence showing that the veteran now has a 
disability, disease, or condition of the left shoulder, right 
and left knees, and the right ankle, has not been presented.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for a 
left shoulder condition is not well-grounded.  38 U.S.C.A. 
§§ 1101, 1110, 5107(a) (West 1991 & Supp. 1997); 38 C.F.R. 
§ 3.303 (1997); Edenfield v. Brown, 8 Vet. App. 284 (1995) 
(en banc).

2.  The claim for entitlement to service connection for a 
left knee condition is not well-grounded.  38 U.S.C.A. 
§§ 1101, 1110, 5107(a) (West 1991 & Supp. 1997); 38 C.F.R. 
§ 3.303 (1997); Edenfield v. Brown, 8 Vet. App. 284 (1995) 
(en banc).

3.  The claim for entitlement to service connection for a 
right knee is not well-grounded.  38 U.S.C.A. §§ 1101, 1110, 
5107(a) (West 1991 & Supp. 1997); 38 C.F.R. § 3.303 (1997); 
Edenfield v. Brown, 8 Vet. App. 284 (1995) (en banc).

4.  The claim for entitlement to service connection for a 
right ankle condition is not well-grounded.  38 U.S.C.A. 
§§ 1101, 1110, 5107(a) (West 1991 & Supp. 1997); 38 C.F.R. 
§ 3.303 (1997); Edenfield v. Brown, 8 Vet. App. 284 (1995) 
(en banc).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the veterans two years of active duty, he received 
repeated treatments for bilateral knee pain.  He was 
subsequently diagnosed with having bilateral patellofemoral 
pain syndrome.  Also, during the same time period, he 
received a diagnosis of right Achilles tendonitis with right 
ankle pain, and bilateral snapping scapula syndrome.  He was 
eventually discharged for bilateral patellofemoral syndrome, 
bilateral snapping scapula syndrome, and bilateral hearing 
loss.

Following his discharge from service, he applied for service 
connection for various disabilities, and as a result of his 
application, a general medical examination was conducted.  VA 
General Medical Examination, April 5, 1993.  Upon completion 
of the examination, the examiner wrote that the veteran had 
relatively normal range of motion of the upper and lower 
extremities and there was no objective evidence of 
dysfunction of the left shoulder, knees, and right ankle.  
Despite the lack of objective findings upon examination, the 
veteran was diagnosed as follows:

Bilateral knee problem with history of 
tentative diagnosis of bilateral 
chondromalacia of the patella and 
possible mal-alignment of the right knee.

Bilateral shoulder pain - post traumatic 
- rule out post traumatic arthralgia.

The examiner also noted that the veteran complained of 
occasional pain in his right ankle and that the veteran did 
not consider this a major problem.  

Three weeks later, the veteran underwent an orthopaedic 
examination of his knees after complaining of bilateral pain 
and swelling, along with some locking of the knees.  SF 
513, Consultation Sheet, April 26, 1993.  Although the 
veterans range of motion was adjudged within normal limits 
and there was no effusion, the examiner wrote that there was 
significant medial and lateral instability with tenderness 
over the lateral parapatellar retinaculum.  Over the next 
five months, additional testing was conducted on the right 
knee and it was determined that the veteran was possibly 
suffering from a torn medial meniscus.  The VA medical 
records did not, however, show treatment for either a right 
ankle condition or a left shoulder disability.

Upon reviewing the medical files, and taking into 
consideration statements made by the veteran, the RO has 
denied service connection for bilateral knee conditions, an 
ankle condition, and a disability of the right shoulder.  The 
veteran has expressed disagreement with such a determination 
and has appealed to the Board for review.

A service connection claim must be well-grounded.  A well-
grounded claim requires more than mere allegations; it must 
be plausible and with merit.  38 U.S.C.A. § 5107 (West 1991 & 
Supp. 1997); Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  For a claim to 
be well-grounded, there must be:

(1)  a medical diagnosis of a current 
disability;

(2)  medical, or in certain 
circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or 
injury; and

(3)  medical evidence of a nexus between 
an in-service injury or disease and the 
current disability.

See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), affd, 78 
F.3d 604 (Fed. Cir. 1996) (table).  Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, 
for the second element, the type of evidence needed to make a 
claim well-grounded depends upon the types of issues 
presented by a claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, such as the 
occurrence of an injury, competent lay evidence may be 
sufficient.  However, where the claim involves issues of 
medical fact, such as medical causation or medical diagnoses, 
competent medical evidence is required.  Id. at 93.  Lay 
evidence is also acceptable to show the incurrence in service 
if the veteran was engaged in combat and if the evidence is 
consistent with the circumstances, conditions and hardships 
of such service, even though there is no official record of 
such incurrence.  38 U.S.C.A. § 1154 (West 1991 & Supp. 
1997); 38 C.F.R. § 3.304(d) (1997).

Where such evidence is not submitted, the claim is not well-
grounded, and the initial burden placed on the veteran is not 
met.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).   
Moreover, if a claim is not well-grounded, then the Secretary 
no longer has a duty to assist a claimant in developing the 
facts pertinent to the claim.  38 U.S.C.A. § 5107 (West 1991 
& Supp. 1997); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The question of whether or not a claim is well-grounded is 
significant because if a claim is not well-grounded, the 
Board does not have jurisdiction to adjudicate that claim.  
Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  In this regard, 
the Court has observed that the statutory prerequisite of 
submitting a well-grounded claim reflects a policy that 
implausible claims should not consume the limited resources 
of the VA and force into even greater backlog and delay 
claims which--as well-grounded--require adjudication. . . .  
Attentiveness to this threshold issue is, by law, not only 
for the Board but for the initial adjudicators, for it is 
their duty to avoid adjudicating implausible claims at the 
expense of delaying well-grounded ones.  Grivois v. Brown, 
6 Vet. App. 136, 139 (1994).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  See Robinette 
v. Brown, 8 Vet. App. 69, 75-76 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).  

Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veterans solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under [38 U.S.C.A. §] 5107(a).  See Cartright v. 
Derwinski, 2 Vet. App. 24 (1991).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Furthermore, 
Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 1997).  In the absence of proof of 
a present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Considering these criteria, the Board finds that the veteran 
has not met his statutory burden of submitting evidence of a 
well-grounded claim for service connection for a right ankle 
condition, a left shoulder disability, and a bilateral knee 
condition.  

The veterans service medical records confirm the veterans 
contentions that he experienced problems with the left 
shoulder, both knees, and his right ankle.  However, since 
that time, post-service medical records have not produced 
results that would suggest that he now suffers from a ratable 
condition or that such a condition presently exists.  For 
example, although he says that he experiences pain on 
movement in the left shoulder, examination results of motion 
of the shoulder has been found to be normal and arthritis has 
not been shown on recent x-ray films.  A diagnosis of chronic 
shoulder pain, but not degenerative joint disease, has been 
given.  

With respect to the disabilities of the knees, as the Board 
has noted, since service, the veteran has received treatment 
for pain and instability in the knees.  However, he has not 
been diagnosed as having a particular type of condition 
affecting either knee.  Finally, when the veteran was 
examined in April 1993, he admitted that he was not 
experiencing a current condition or disability of the right 
ankle.

To clarify whether the veteran was presently suffering from 
any of these claimed disabilities and conditions, the Board 
remanded the claim in February 1996 for the purpose of 
obtaining an orthopaedic examination of the shoulder.  Board 
Decision/Remand, February 15, 1996.  An examination was 
scheduled and an attempt to notify the veteran of the 
examination occurred.  However, the notification of the 
examination was returned undeliverable.  Telephone calls to 
the veteran with respect to his claim were unanswered and 
attempts to contact him at his place of business were 
nonproductive.  The claim was then returned to the Board 
without the medical records that the Board requested that 
would have corroborated the veterans contentions.  
Therefore, the Board is left with only the medical records 
that are now present in the claims folder.

For a claim to be well-grounded, there must be competent 
medical evidence of a current disability, the occurrence of a 
condition or disability while in service, and a nexus between 
an inservice injury and disease and a present disability.  
Caluza v. Brown, 7 Vet. App. at 506.  Given the lack of 
clinical evidence that the veteran now suffers from a left 
shoulder condition, bilateral knee disabilities, and a right 
ankle condition, the Board finds that the veteran has not 
presented a well-grounded claim in accordance with Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992).  Rabideau stands for 
the principle that in order for service connection to be 
granted a current disability must be present.  If a 
disability does not presently exist, then the claim will not 
be plausible, and thus, not well-grounded.  In this instance, 
there are only the veterans statements, that are four plus 
years old, in support of his claim.  The record does not 
confirm the presence of a current disability of the left 
shoulder, knees, and right ankle.  Mere contentions of the 
veteran, no matter how well-meaning, without supporting 
evidence, do not constitute a well-grounded claim.  Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 
Vet. App. 19 (1993).  Therefore, the claim fails and service 
connection for these claimed conditions is denied.

An argument could be made that the Board has previously 
acknowledged that the veteran now has disabilities of the 
shoulder, knees, and ankles, and that the Boards not well-
grounding these issues on the basis of no evidence of a 
current disability is baseless.  Even if the Board accepted 
the premise that the veteran now has ratable, definable 
conditions, his claim would still be not well-grounded.  
Remember, for a claim to be well-grounded, there must be a 
medical diagnosis of a current disability, medical evidence 
of an inservice occurrence or aggravation of a disease or 
injury, and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), affd, 78 F.3d 604 (Fed. 
Cir. 1996) (table).  In other words, if a veteran broke his 
thumb in service and he now has arthritis of the thumb, but a 
doctor has not etiologically linked the arthritis of the 
thumb with the injury in service, the claim is not well-
grounded.  

In this instance, the veteran did not report for his 
scheduled VA medical examinations.  By not appearing, a 
medical determination could not be made concerning the 
etiology of the veterans claimed conditions of the ankles, 
knees, and shoulder.  Therefore, the claims folder does not 
contain concrete, positive evidence that would link any 
currently found disabilities with injuries or conditions he 
suffered from while in service.  It may be argued that the 
veteran has attempted to make the connection between the 
various maladies.  Yet, mere contentions of the veteran, no 
matter how well-meaning, without supporting medical evidence 
that would etiologically relate the reported disabilities 
with his military service or with conditions he suffered 
therefrom while in service do not constitute a well-grounded 
claim.  Caluza v. Brown, 7 Vet. App. 498 (1995); Lathan v. 
Brown, 7 Vet. App. 359 (1995); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1994); King v. Brown, 5 Vet. App. 19 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (Where the 
determinative issue involves medical causation or a medial 
diagnosis, competent medical evidence to the effect that 
claim is plausible or possible is required.).  Thus, 
the claim would also fail for this reason.


ORDER

1.  Entitlement to service connection for a left shoulder 
condition is denied.

2.  Entitlement to service connection for a right knee 
condition is denied.

3.  Entitlement to service connection for a left knee 
condition is denied.

4.  Entitlement to service connection for a right ankle 
condition is denied.




		
	JACK W. BLASINGAME
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.



  Pursuant to 38 U.S.C.A. § 5107 (West 1991 & Supp. 1997), and subsequently Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992), a well-grounded claim requires more than just a mere allegation.  In Tirpak, the United 
States Court of Veterans Appeals (Court), held that the appellant in that case had not presented a well-
grounded claim as a matter of law.  The Court pointed out that . . . unlike civil actions, the Department of 
Veterans Affairs (previously the Veterans Administration) (VA) benefits system requires more than an 
allegation; the claimant must submit supporting evidence.  Tirpak, 2 Vet. App. at 611.
- 2 -
